838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leray MCCASKILL, Plaintiff-Appellant,v.John A. MASON, Defendant-Appellee.
No. 87-6626.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1987.Decided:  Feb. 5, 1988.

LeRay McCaskill, appellant pro se.
Before WIDENER and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   McCaskill v. Mason, C/A No. 3:87-2219 (D.S.C. Sept. 11, 1987).


2
AFFIRMED.



*
 Additionally we note that even were McCaskill to allege facts sufficient to bring the claim under the purview of 42 U.S.C. Sec. 1983 the district court could not entertain the action until McCaskill had exhausted his state remedies on the ineffective assistance of counsel claim.  See Todd v. Baskerville, 712 F.2d 70, 72 (4th Cir.1983);  Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982);  see also 28 U.S.C. Sec. 2254(b) and (c)